Citation Nr: 9930939	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-31 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the residuals of oral 
surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from October 1962 to September 
1964.

This appeal arises from a May 1997 rating decision in which 
the Department of Veterans Affairs (VA) regional office (RO) 
denied entitlement to service connection for residuals of 
oral surgery.


FINDINGS OF FACT

1.  The veteran has no service-connected compensable dental 
condition.

2.  The veteran did not apply for VA outpatient dental 
treatment within one year of his discharge from service.

3.  There is no competent evidence that the veteran has any 
dental condition due to a combat wound or other in-service 
dental trauma.

4.  The veteran was not a prisoner of war (POW), is not a 
participant in Chapter 31 Vocational Rehabilitation, and has 
no service connected disabilities.


CONCLUSION OF LAW

The claim for service connection for oral surgery lacks legal 
merit.  38 U.S.C.A §§ 1110, 1712 (West 1991); 38 C.F.R. § 
17.161(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records do not show the oral 
surgery for which he is claiming service connection.  The 
veteran has testified that the oral surgery consisted of the 
removal of teeth and his testimony indicates that the 
removals were for treatment of deteriorated teeth.  He 
testified that although he was struck in the mouth during 
service, this injury caused no dental trauma, and he 
experienced no other dental trauma in service.  The service 
medical records do show that on examination for separation 
from service in July 1964, he was noted to have edentulous 
maxilla.  

Analysis

The benefit the veteran is seeking is essentially entitlement 
to service connection for the removal teeth, which he asserts 
occurred in service.

In 1994, VA added 38 C.F.R. § 4.149, which provided that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and may be 
service-connected solely for the purpose of determining 
entitlement to dental examination or outpatient dental 
treatment under the provisions of Chapter 17.  38 C.F.R. 
§ 4.149 (1999).  Prior to that time, the rating schedule did 
not provide for compensation for those disabilities, the 1994 
regulation merely made that clear.

In 1999, § 4.149 was removed and those provisions added to 
§ 3.381, which now notes that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.

Although the regulations have changed several times, they did 
not alter those disabilities entitled to compensation nor did 
they alter the requirements of entitlement to outpatient 
dental treatment as outlined below.  The Board notes that the 
veteran has been notified of those provisions.  Appellate 
adjudication of the veteran's claims at this time will not 
prejudice the veteran.

The veteran has submitted no evidence showing, nor has he 
contended, that his teeth were removed for reasons that would 
permit service connection other than for purposes of 
outpatient treatment.

The remaining question before the Board is whether the 
provisions of 38 U.S.C.A. § 1712 and 38 C.F.R., Chapter 17 
will permit VA to afford the veteran outpatient dental 
treatment.

The provisions of 38 U.S.C.A. § 1712(a) provide:

(a)(1) Outpatient dental services and 
treatment, and related dental appliances, 
shall be furnished under this section 
only for a dental condition or disability 
- 

(A) which is service-connected and 
compensable in degree;

(B) which is service-connected, but not 
compensable in degree, but only if -(i) 
the dental condition or disability is 
shown to have been in existence at the 
time of the veteran's discharge or 
release from active military, naval, or 
air service; (ii) the veteran had served 
on active duty for a period of not less 
than 180 days or, in the case of a 
veteran who served on active duty during 
the Persian Gulf War, 90 days immediately 
before such discharge or release; (iii) 
application for treatment is made within 
90 days after such discharge or release, 
except that (I) in the case of a veteran 
who reentered active military, naval, or 
air service within 90 days after the date 
of such veteran's prior discharge or 
release from such service, application 
may be made within 90 days from the date 
of such veteran's subsequent discharge or 
release from such service, and (II) if a 
disqualifying discharge or release has 
been corrected by competent authority, 
application may be made within 90 days 
after the date of correction; and (iv) 
the veteran's certificate of discharge or 
release from active duty does not bear a 
certification that the veteran was 
provided, within the 90-day period 
immediately before the date of such 
discharge or release, a complete dental 
examination (including dental X-rays) and 
all appropriate dental services and 
treatment indicated by the examination to 
be needed;

(C) which is a service-connected dental 
condition or disability due to combat 
wounds or other service trauma, or of a 
former prisoner of war;

(D) which is associated with and is 
aggravating a disability resulting from 
some other disease or injury which was 
incurred in or aggravated by active 
military, naval, or air service;

(E) which is a non-service-connected 
condition or disability of a veteran for 
which treatment was begun while such 
veteran was receiving hospital care under 
this chapter and such services and 
treatment are reasonably necessary to 
complete such treatment;

(F) from which a veteran who is a former 
prisoner of war and who was detained or 
interned for a period of not less than 90 
days is suffering;

(G) from which a veteran who has a 
service-connected disability rated as 
total is suffering; or (H) the treatment 
of which is medically necessary (i) in 
preparation for hospital admission, or 
(ii) for a veteran otherwise receiving 
care or services under this chapter. 

(2) The Secretary concerned shall at the 
time a member of the Armed Forces is 
discharged or released from a period of 
active military, naval, or air service of 
not less than 180 days or, in  the case 
of a veteran who served on active duty 
during the Persian Gulf War, 90 days 
provide to such member a written 
explanation of the provisions of clause 
(B) of paragraph (1) of this subsection 
and enter in the service records of the 
member a statement signed by the member 
acknowledging receipt of such explanation 
(or, if the member refuses to sign such 
statement, a certification from an 
officer designated for such purpose by 
the Secretary concerned that the member 
was provided such explanation).
 
38 U.S.C.A. § 1712(a)(1),(2) (West 1991).

The regulation implementing § 1712 is 38 C.F.R. § 17.161 
(formerly 38 C.F.R. § 17.123).  That regulation provides as 
follows:

Outpatient dental treatment may be 
authorized by the Chief, Dental Service, 
for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent 
prescribed and in accordance with the 
applicable classification and provisions 
set forth in this section.

(a) Class I. Those having a service-
connected compensable dental disability 
or condition, may be authorized any 
dental treatment indicated as reasonably 
necessary to maintain oral health and 
masticatory function.  There is no time 
limitation for making application for 
treatment and no restriction as to the 
number of repeat episodes of treatment.

(b) Class II. (1)(i) Those having a 
service-connected noncompensable dental 
condition or disability shown to have 
been in existence at time of discharge or 
release from active service, which took 
place after September 30, 1981, may be 
authorized any treatment indicated as 
reasonably necessary for the one-time 
correction of the service-connected 
noncompensable condition, but only if: 
(A) They served on active duty during the 
Persian Gulf War and were discharged or 
released, under conditions other than 
dishonorable, from a period of active 
military, naval, or air service of not 
less than 90 days, or they were 
discharged or released under conditions 
other than dishonorable, from any other 
period of active military, naval, or air 
service of not less than 180 days; (B) 
Application for treatment is made within 
90 days after such discharge or release. 
(C) The certificate of discharge or 
release does not bear a certification 
that the veteran was provided, within the 
90-day period immediately before such 
discharge or release, a complete dental 
examination (including dental X-rays) and 
all appropriate dental treatment 
indicated by the examination to be 
needed, and (D) Department of Veterans 
Affairs dental examination is completed 
within six months after discharge or 
release, unless delayed through no fault 
of the veteran. (ii) Those veterans 
discharged from their final period of 
service after August 12, 1981, who had 
reentered active military service within 
90 days after the date of a discharge or 
release from a prior period of active 
military service, may apply for treatment 
of service-connected noncompensable 
dental conditions relating to any such 
periods of service within 90 days from 
the date of their final discharge or 
release. (iii) If a disqualifying 
discharge or release has been corrected 
by competent authority, application may 
be made within 90 days after the date of 
correction.

(2)(i) Those having a service-connected 
noncompensable dental condition or 
disability shown to have been in 
existence at time of discharge or release 
from active service, which took place 
before October 1, 1981, may be authorized 
any treatment indicated as reasonably 
necessary for the one-time correction of 
the service-connected noncompensable 
condition, but only if: (A) They were 
discharged or released, under conditions 
other than dishonorable, from a period of 
active military, naval or air service of 
not less than 180 days. (B) Application 
for treatment is made within one year 
after such discharge or release.  (C) 
Department of Veterans Affairs dental 
examination is completed within 14 months 
after discharge or release, unless 
delayed through no fault of the veteran.

(ii) Those veterans discharged from their 
final period of service before August 13, 
1981, who had reentered active military 
service within one year from the date of 
a prior discharge or release, may apply 
for treatment of service-connected 
noncompensable dental conditions relating 
to any such prior periods of service 
within one year of their final discharge 
or release.  (iii) If a disqualifying 
discharge or release has been corrected 
by competent authority, application may 
be made within one year after the date of 
correction.

(c) Class II (a). Those having a service-
connected noncompensable dental condition 
or disability adjudicated as resulting 
from combat wounds or service trauma may 
be authorized any treatment indicated as 
reasonably necessary for the correction 
of such service-connected noncompensable 
condition or disability. 

(d) Class II(b). Those having a service-
connected noncompensable dental condition 
or disability and who had been detained 
or interned as prisoners of war for a 
period of less than 90 days may be 
authorized any treatment as reasonably 
necessary for the correction of such 
service-connected dental condition or 
disability.

(e) Class II(c). Those who were prisoners 
of war for 90 days or more, as determined 
by the concerned military service 
department, may be authorized any needed 
dental treatment.  Class IIR 
(Retroactive). Any veteran who had made 
prior application for and received dental 
treatment from the Department of Veterans 
Affairs for noncompensable dental 
conditions, but was denied replacement of 
missing teeth which were lost during any 
period of service prior to his/her last 
period of service may be authorized such 
previously denied benefits under the 
following conditions: (1) Application for 
such retroactive benefits is made within 
one year of April 5, 1983.  (2) Existing 
Department of Veterans Affairs records 
reflect the prior denial of the claim.  
All Class IIR (Retroactive) treatment 
authorized will be completed on a fee 
basis status. 

(g) Class III. Those having a dental 
condition professionally determined to be 
aggravating disability from an associated 
service-connected condition or disability 
may be authorized dental treatment for 
only those dental conditions which, in 
sound professional judgment, are having a 
direct and material detrimental effect 
upon the associated basic condition or 
disability.  (h) Class IV. Those whose 
service-connected disabilities are rated 
at 100% by schedular evaluation or who 
are entitled to the 100% rate by reason 
of individual unemployability may be 
authorized any needed dental treatment.

(i) Class V. A veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. chapter 31 may be 
authorized such dental services as are 
professionally determined necessary for 
any of the reasons enumerated in Sec. 
17.47(g). 

(j) Class VI. Any veterans scheduled for 
admission or otherwise receiving care and 
services under chapter 17 of 38 U.S.C. 
may receive outpatient dental care which 
is medically necessary, i.e., is for 
dental condition clinically determined to 
be complicating a medical condition 
currently under treatment.


38 C.F.R. § 17.161 (1998)

The Board finds that the veteran would not be eligible for 
any of the classes of treatment provided in § 17.161.  See 
VAOPGCPREC 5-97; 62 Fed. Reg. 15566 (1997).

The veteran would not be eligible for Class I VA outpatient 
treatment because he does not have an adjudicated compensable 
service-connected dental condition.  38 U.S.C.A. 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).  As set forth below, 
the veteran's missing teeth have not been shown to be due to 
loss of substance of the body of the maxilla or mandible due 
to trauma or disease such as osteomyelitis.  Therefore, legal 
authority precludes compensation for missing teeth or any of 
the other conditions described above.  See 38 C.F.R. §§ 
4.149, 4.150.

The veteran would not be eligible for Class II outpatient 
treatment under 38 C.F.R. 17.161(b)(1), because he was 
discharged from active service prior to August 13, 1981.

The veteran also would not be eligible for Class II 
outpatient treatment under the provisions of 38 C.F.R. 
§ 17.161(b)(2).  In a separate decision issued at the same 
time as this decision,  the Board has granted service 
connection for caries in teeth Number 2, Number 4, Number 6, 
Number 7, Number 9, Number 10,  Number 13, Number 14, Number 
17, Number 18, Number 20, Number 22, Number 28, Number 29, 
Number 32 and extraction of teeth Number 3, Number 5, Number 
16, Number 32.  Generally, claimants are eligible for one-
time correction of noncompensable service-connected dental 
conditions.  In the case of the veteran, who was released 
from active duty in September 1964, an application for such 
treatment must have been filed within one year of discharge.  
Clearly, the veteran's application for treatment, filed 
approximately twenty years later, is untimely under the 
aforementioned eligibility category; therefore, the veteran 
is ineligible for Class II VA treatment based on that 
application.

Under the provisions of 38 U.S.C.A. § 1712(a)(2) (West 1991) 
a veteran must be provided at the time of discharge from 
service, a written explanation of the 90 day period for 
claiming outpatient dental treatment.  Mays v. Brown, 5 Vet. 
App. 302, 306 (1993).  However, the notice requirement 
contained in § 1712(a)(2) refers to the time limit for filing 
for veterans discharged after August 31, 1981.  There was no 
requirement that veteran's discharged prior August 31, 1981, 
be notified of the filing requirements.  The Board is bound 
by the one year filing requirement contained in 38 C.F.R. 
§ 17.161(b)(2).

Alternatively, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a "Class II(a)" basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during the veteran's military service.  VAOPGCPREC 
5-97. 

The veteran's service medical and dental records show that he 
was edentulous.  However, there is no indication whatsoever 
in the service dental records that such treatment was 
required as a result of dental trauma.  As such, the fact 
that the veteran may have received dental treatment in 
service, in and of itself, does not now entitle him to VA 
outpatient dental treatment.  See VAOPGCPREC 5-97 ("Service 
trauma" does not include the intended effects of therapy or 
restorative dental care and treatment provided during the 
veteran's military service).  In this case, the veteran 
concedes that his claimed surgery was therapeutic.

The service medical and dental records show no evidence of 
trauma to the face or mouth during service.  Additionally, 
there is no evidence that any medical or dental professional 
has linked any condition, including the loss of any tooth, to 
trauma to the face or mouth experienced during service.  
Therefore, the Board concludes that the veteran is not 
eligible for Class II(a) VA outpatient dental treatment.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d),(e).  Pursuant to 38 U.S.C.A. § 101(32) and C.F.R. 
§ 3.1(y), the term "former prisoner of war" means a person 
who, while serving in the active military, naval or air 
service, was forcibly detained or interned in line of duty by 
an enemy Government or its agents, or a hostile force, during 
a period of war.  The evidence does not show, nor does the 
veteran contend that he was ever a POW.  Therefore, he does 
not meet the criteria for eligibility for either Class II(b) 
or (c) VA outpatient dental treatment.

In addition, veteran does not allege, nor does the evidence 
suggest, that he meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  
For example, he does not have a dental condition clinically 
determined to be complicating a medical condition currently 
being treated by VA, and there is no evidence that he is a 
Chapter 31 vocational rehabilitation trainee.

Under these circumstances, his claim for service connection 
for residuals of oral surgery must be denied as a matter of 
law.  As the veteran's claim for compensation and VA 
outpatient dental treatment is barred by law, it must be 
denied.  Because the law, and not the facts, is dispositive 
of the issue, the veteran has failed to state a claim upon 
which relief may be granted, and, as a matter of law, the 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The claim of service connection for the residulals of oral 
surgery is denied.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

